{¶ 1} The judgment of the court of appeals as to proposition of law No. I is reversed, and the cause is remanded to the court of appeals to apply In re A.G., 148 Ohio St.3d 118, 2016-Ohio-3306, 69 N.E.3d 646.
{¶2} Proposition of law No. II is dismissed as having been improvidently accepted.
O’Connor, C.J., and Pfeifer, Lanzinger, French, and O’Neill, JJ., concur.
O’Donnell and Kennedy, JJ., dissent and would affirm the judgment of the court of appeals for the reasons stated in the dissenting opinion in In re AG.